It does not appear, that any exception was taken, to the jurisdiction in the Court below; and, as the question was not raised then, the Court committed no error, in entertaining jurisdiction —the cases being, prima facie, within their jurisdiction. As to the second ground, it appears, from the return, that they were given by defendants, whilst one of them, to-wit, Landers, was under an arrest, by virtue of an attachment, issued against him, for having failed to collect certain executions, put in bis hands, as a constable ; and that he gave said notes, for the purpose of obtaining his discharge. It appears, therefore, that he was in custody, under a legal process, issued by a Court of competent jurisdiction. The imprisonment was not, therefore, illegal, and could not constitute duress. It is therefore, ordered, that the Certiorari be dismissed, and the proceedings below affirmed.